Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 1 of 19




                               ANNEX
                                 7
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 2 of 19




                                Exhibit
                                  44
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 3 of 19
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 4 of 19




                            Translation
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 5 of 19
             CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER


   From: "Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)" <lbershidsky@bloomberg.net>
   To: alex@servers.com
   Cc:
   Bcc:
   Date: Tue, 1 Nov 2016 10:21:06 -0000
   Subject: [BULK] Re: [BULK] Re: Question

   Yes, if I use your quotes. I haven`t written it yet, I do not know how it will turn out.

   ………………………………………………………………………………………………………

   Sent from Bloomberg Professional for Android

   ----- Original Message -----
   From: Alexey Gubarev <alex@servers.com>
   At: 01-Nov-2016 06:19:51

   Text if you need anything :)

   Will there be a reference for us in the article? ;)

   On Nov 1, 2016, at 12:18 PM, Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)
   <lbershidsky@bloomberg.net> wrote:

   OK, thanks

   ………………………………………………………………………………………………………
   Sent from Bloomberg Professional for Android

   ----- Original Message -----
   From: Alexey Gubarev <ale x@servers.com>
   At: 01-Nov-2016 06:14:09

   ----------------------------------------------------------------------------------------------------------------
   Here is what it’s all about
   Some of the most trusted DNS specialists—an elite group of malware hunters, who work for
   private contractors—have access to nearly comprehensive logs of communication between
   servers. They work in close concert with internet service providers, the networks through which
   most of us connect to the internet, and the ones that are most vulnerable to massive attacks.
   ----------------------------------------------------------------------------------------------------------------
   we trust them trust them so much, so they can do anything they want
   names in the article are not specified, who trusted whom)

   On Nov 1, 2016, at 12:09 PM, Leonid Bershidsky (BLOOMBERG/NEWSROOM:)
   <lbershidsky@bloomberg.net> wrote:
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 6 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER


   and all three do not look quite legal, do you mean that?

   ………………………………………………………………………………………………………
   Sent from Bloomberg Professional for Android

   ----- Original Message -----
   From: Alexey Gubarev <alex@servers.com>
   At: 01-Nov-2016 06:06:55

   There are three variants

   There are at least three possibilities to get log of DNS queries:

   1. access to the all traffic between “Trump” servers and Internet
   2. access to the DNS resolvers for the “Trump” servers or to NS servers
   3. access to the root DNS servers

   Vixie wrote central strands of the DNS code that makes the internet work. After studying
   the logs, he concluded, “The parties were communicating in a secretive fashion.”

   Actually, here is a nice whitepaper about DNS tunneling from the SANS.
   https://www.sans.org/reading-room/whitepapers/dns/detecting-dns-tunneling-34152

   I suppose “secretive” channel can be detected based on logs. But here is another question HOW
   “security experts” got logs, if they sniff all traffic or they had access to resolvers/DNS root. It
   will affect a fullness of communication log

   It is important that how can you trust logs at all if they had access to logs directly on the server:)
   they can be faked, or simulated DNS attack, as we have already written, it is very simple, you
   just need to find the server fucked up in Alfabank

   On Nov 1, 2016, at 12:04 PM, Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)
   <lbershidsky@bloomberg.net> wrote:

   Thank you. that is the main question, if I correctly understood – how did they get access to logs?

   ………………………………………………………………………………………………………
   Sent from Bloomberg Professional for Android


   ----- Original Message -----
   From: Alexey Gubarev <alex@servers.com>
   At: 01-Nov-2016 05:58:27

   Our opinion is that the story was far-fetched fuck
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 7 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER


   Some of the most trusted DNS specialists—an elite group of malware hunters, who work
   for private contractors—have access to nearly comprehensive logs of communication
   between servers. They work in close concert with internet service providers, the networks
   through which most of us connect to the internet, and the ones that are most
   vulnerable to massive attacks. To extend the traffic metaphor, these scientists have cameras
   posted on the internet’s stoplights and overpasses.

   But what he saw was a bank in Moscow that kept irregularly pinging a server registered to
   the Trump Organization on Fifth Avenue. More data was needed, so he began carefully
   keeping logs of the Trump server’s DNS activity. As he collected the logs, he would
   circulate them in periodic batches to colleagues in the cybersecurity world.

   since they work for firms trusted by corporations and law enforcement to analyze sensitive
   data.

   Is it means that somebody had full access to bypassing traffic to the “Trump” servers?

   “I’ve never seen a server set up like that,”
   says Christopher Davis, who runs the cybersecurity firm HYAS InfoSec Inc. and won a
   FBI Director Award for Excellence for his work tracking down the authors of one of the
   world’s nastiest botnet attacks. “It looked weird, and it didn’t pass the sniff test.” But now
   this capacious server handled a strangely small load of traffic, such a small load that it
   would be hard for a company to justify the expense and trouble it would take to maintain
   it. “I get more mail in a day than the server handled,” Davis says.

   What was a sniff test? How they derermine an amount of traffic passed through servers? Are
   they got unauthorized access again?

   When the researchers pinged the server, they received error messages. They concluded that
   the server was set to accept only incoming communication from a very small handful of IP
   addresses.

   There is again questions to the security experts, isn’t there a common practice to run a firewall
   on each server instance?

   Spectrum accounted for a relatively trivial portion of the traffic. Eighty-seven percent of
   the DNS lookups involved the two Alfa Bank servers.

   How they got this numbers (87% from what lookups?) Show the logs what you speaking about to
   the community and community will proof or decline your conclusions

   There is at least three possibilities to get log of DNS queries:

   1. access to the all traffic between “Trump” servers and Internet
   2. access to the DNS resolvers for the “Trump” servers or to NS servers
   3. access to the root DNS servers
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 8 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER



   Vixie wrote central strands of the DNS code that makes the internet work. After studying
   the logs, he concluded, “The parties were communicating in a secretive fashion.”

   Actually here is a nice whitepaper about DNS tunneling from the SANS.
   https://www.sans.org/readingroom/whitepapers/dns/detecting-dns-tunneling-34152

   I suppose “secretive” channel can be detected based on logs. But here is another question HOW
   “security experts” got logs, if they sniff all traffic or they had access to resolvers/DNS root. It
   will affect a fullness of communication log

   Moreover, IF logs is genuine, there is a two more possibilities:

   1. Somebody run open DNS-resolver in “AlphaBank” network and accidentally this resolver was
   used for DNS resolving
   2. Somebody run misconfigured DNS server in “AlphaBank” network and had been involved
   into DNS Amplification attack (https://www.uscert.gov/ncas/alerts/TA13-088A). Most likely in
   this scenario ANYBODY can create ANY request to ANY server in Internet

   On Nov 1, 2016, at 11:17 AM, Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)
   <lbershidsky@bloomberg.net> wrote:

   Thank you!

   ………………………………………………………………………………………………………
   Sent from Bloomberg Professional for Android

   ----- Original Message -----
   From: Alexey Gubarev <alex@servers.com>
   At: 01-Nov-2016 05:16:39

   I found data, writing you expert conclusion for you with my colleagues

   On Nov 1, 2016, at 9:42 AM, Leonid Bershidsky (BLOOMBERG/NEWSROOM:)
   <lbershidsky@bloomberg.net> wrote:

   Alexey, Hello. I have a question for you as a specialist. I don`t know, if you came across this
   article
   http://www.slate.com/articles/news_and_politics/cover_story/2016/10/was_a_server_registered_t
   o_the_trump_organization_communicating_with_russia.html. it is a great scandal under
   American election campaign programme - ostensibly the server, was registered on Donald
   Trump`s company, it was involved in some secret communications with servers of Russian
   Alpha Bank. Could you help to me to sort out technical details of what is described here?

   Thank you.
   From respect,
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 9 of 19
           CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER


   Leonid Bershidsky,
   Bloomberg View

   Sent from Bloomberg Professional for Android
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 10 of 19




                                Original
  Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 11 of 19
              CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER
From: "Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)" <lbershidsky@bloomberg.net>
To: alex@servers.com
Cc:
Bcc:
Date: Tue, 1 Nov 2016 10:21:06 -0000
Subject: [BULK] Re: [BULK] Re: Вопрос
да, если использую ваши цитаты. пока не написал еще, не знаю, как она сложится.



Sent from Bloomberg Professional for Android


----- Original Message -----
From: Alexey Gubarev <alex@servers.com>
At: 01-Nov-2016 06:19:51


       Если что пиши :)

       Ссылка на нас в статье будет? ;)


              On Nov 1, 2016, at 12:18 PM, Leonid Bershidsky (BLOOMBERG/ NEWSROOM:)
              <lbershidsky@bloomberg.net> wrote:

              ок, спасибо



              Sent from Bloomberg Professional for Android


              ----- Original Message -----
              From: Alexey Gubarev <alex@servers.com>
              At: 01-Nov-2016 06:14:09


                     тут вся соль
                     Some of the most trusted DNS specialists—an elite group of malware hunters, who work for
                     private contractors—have access to nearly comprehensive logs of communication between
                     servers. They work in close concert with internet service providers, the networks through
                     which most of us connect to the internet, and the ones that are most vulnerable to massive
                     attacks.
                     мы им так доверяем, так доверяем что им можно все
                     имена в статье не указаны, кто кому доверился)




                            On Nov 1, 2016, at 12:09 PM, Leonid Bershidsky (BLOOMBERG/
                            NEWSROOM:) <lbershidsky@bloomberg.net> wrote:

                            и все три выглядят не вполне законно, вы это имеете в виду?



                            Sent from Bloomberg Professional for Android


                            ----- Original Message -----
                            From: Alexey Gubarev <alex@servers.com>

                                                                                                              P-H000084
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 12 of 19
            CONFIDENTIAL      INFORMATION
                  At: 01-Nov-2016 06:06:55 PURSUANT TO PROTECTIVE ORDER


                      всего три варианта

                      There is at least three possibilities to get log of DNS queries:

                      1. access to the all traffic between “Trump” servers and
                      Internet
                      2. access to the DNS resolvers for the “Trump” servers or to
                      NS servers
                      3. access to the root DNS servers

                      Vixie wrote central strands of the DNS code that makes
                      the internet work. After studying the logs, he concluded,
                      “The parties were communicating in a secretive fashion.”

                      Actually here is a nice whitepaper about DNS tunneling from
                      the SANS.
                      https://www.sans.org/reading-room/whitepapers/dns/
                      detecting-dns-tunneling-34152

                      I suppose “secretive” channel can be detected based on logs.
                      But here is another question HOW “security experts” got
                      logs, if they sniff all traffic or they had access to
                      resolvers/DNS root. It will affect a fullness of communication
                      log


                      Важное - если у них был доступ к logs прямо на сервере,
                      насколько можно доверять логам вообще :)
                      их можно подделать, ну и симулировать DNS атаку мы
                      уже написали очень просто, достаточно найти сервер
                      хуево настроенный в альфабанке



                              On Nov 1, 2016, at 12:04 PM, Leonid
                              Bershidsky (BLOOMBERG/ NEWSROOM:)
                              <lbershidsky@bloomberg.net> wrote:

                              спасибо. то есть главный вопрос, если я
                              верно понял, -- как они получили доступ к
                              логам?



                              Sent from Bloomberg Professional for
                              Android


                              ----- Original Message -----
                              From: Alexey Gubarev <alex@servers.com>
                              At: 01-Nov-2016 05:58:27


                                      Наша мнение, история
                                      притянута за уши просто
                                      пиздец

                                      Some of the most trusted
                                      DNS specialists—an elite
                                                                                         P-H000085
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 13 of 19
            CONFIDENTIAL INFORMATION      PURSUANT
                               group of malware hunters, TO PROTECTIVE ORDER
                                who work for private
                                contractors—have access to
                                nearly comprehensive logs
                                of communication between
                                servers. They work in close
                                concert with internet service
                                providers, the networks
                                through which most of us
                                connect to the internet, and
                                the ones that are most
                                vulnerable to massive
                                attacks. To extend the traffic
                                metaphor, these scientists
                                have cameras posted on the
                                internet’s stoplights and
                                overpasses.

                                But what he saw was a bank
                                in Moscow that kept
                                irregularly pinging a server
                                registered to the Trump
                                Organization on Fifth
                                Avenue. More data was
                                needed, so he began carefully
                                keeping logs of the Trump
                                server’s DNS activity. As he
                                collected the logs, he would
                                circulate them in periodic
                                batches to colleagues in the
                                cybersecurity world.

                                since they work for firms
                                trusted by corporations and
                                law enforcement to analyze
                                sensitive data.

                                Is it means that somebody had
                                full access to bypassing traffic
                                to the “Trump” servers?

                                “I’ve never seen a server set
                                up like that,”
                                says Christopher Davis, who
                                runs the cybersecurity firm
                                HYAS InfoSec Inc. and won
                                a FBI Director Award for
                                Excellence for his work
                                tracking down the authors of
                                one of the world’s
                                nastiest botnet attacks. “It
                                looked weird, and it didn’t
                                pass the sniff test.” But now
                                this capacious server handled
                                a strangely small load of
                                traffic, such a small load that
                                it would be hard for a
                                company to justify the
                                expense and trouble it would
                                take to maintain it. “I get

                                                                      P-H000086
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 14 of 19
            CONFIDENTIAL INFORMATION
                               more mail inPURSUANT
                                            a day than the TO PROTECTIVE ORDER
                                server handled,” Davis says.

                                What was a sniff test?
                                How they derermine an
                                amount of traffic passed
                                through servers? Are they got
                                unauthorized access again?


                                When the researchers pinged
                                the server, they received
                                error messages. They
                                concluded that the server
                                was set to accept only
                                incoming communication
                                from a very small handful of
                                IP addresses.

                                There is again questions to the
                                security experts, isn’t there a
                                common practice to run a
                                firewall on each server
                                instance?


                                Spectrum accounted for a
                                relatively trivial portion of
                                the traffic. Eighty-seven
                                percent of the DNS lookups
                                involved the two Alfa Bank
                                servers.

                                How they got this numbers
                                (87% from what lookups?)
                                Show the logs what you
                                speaking about to the
                                community and community
                                will proof or decline your
                                conclusions

                                There is at least three
                                possibilities to get log of DNS
                                queries:

                                1. access to the all traffic
                                between “Trump” servers and
                                Internet
                                2. access to the DNS resolvers
                                for the “Trump” servers or to
                                NS servers
                                3. access to the root DNS
                                servers

                                Vixie wrote central strands of
                                the DNS code that makes the
                                internet work. After studying
                                the logs, he concluded, “The
                                parties were communicating
                                in a secretive fashion.”

                                                                      P-H000087
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 15 of 19
            CONFIDENTIAL INFORMATION
                               Actually herePURSUANT
                                             is a nice TO PROTECTIVE ORDER
                                whitepaper about DNS
                                tunneling from the SANS.
                                https://www.sans.org/reading-
                                room/whitepapers/dns/
                                detecting-dns-tunneling-34152

                                I suppose “secretive” channel
                                can be detected based on logs.
                                But here is another question
                                HOW “security experts” got
                                logs, if they sniff all traffic or
                                they had access to
                                resolvers/DNS root. It will
                                affect a fullness of
                                communication log

                                Moreover, IF logs is genuine,
                                there is a two more
                                possibilities:


                                     1. Somebody run open
                                        DNS-resolver in
                                        “AlphaBank” network
                                        and accidentally this
                                        resolver was used for
                                        DNS resolving
                                     2. Somebody run
                                        misconfigured DNS
                                        server in “AlphaBank”
                                        network and had been
                                        involved into DNS
                                        Amplification attack
                                        (https://www.us-
                                        cert.gov/ncas/
                                        alerts/TA13-088A).
                                        Most likely in this
                                        scenario ANYBODY
                                        can create ANY
                                        request to ANY server
                                        in Internet




                                        On Nov 1,
                                        2016, at 11:17
                                        AM, Leonid
                                        Bershidsky
                                        (BLOOMBERG/
                                        NEWSROOM:)
                                        <lbershidsky@bloomberg.net>
                                        wrote:

                                        Спасибо!




                                                                      P-H000088
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 16 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER
                                    Sent from
                                    Bloomberg
                                    Professional for
                                    Android


                                    ----- Original
                                    Message -----
                                    From: Alexey
                                    Gubarev
                                    <alex@servers.com>
                                    At: 01-Nov-
                                    2016 05:16:39


                                           Нашел
                                           данные
                                           пишу
                                           тебе
                                           экспертное
                                           заключение
                                           с
                                           моими
                                           сотрудниками


                                                   On
                                                   Nov
                                                   1,
                                                   2016,
                                                   at
                                                   9:42
                                                   AM,
                                                   Leonid
                                                   Bershidsky
                                                   (BLOOMBERG/
                                                   NEWSROOM:)
                                                   <lbershidsky@bloomberg.net>
                                                   wrote:

                                                   Алексей,

                                                   здравствуйте.

                                                   У

                                                   меня

                                                   к

                                                   вам

                                                   вопрос

                                                   как

                                                   к

                                                   специалисту.

                                                                                 P-H000089
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 17 of 19
            CONFIDENTIAL INFORMATION PURSUANT Не TO PROTECTIVE ORDER

                                              знаю,

                                              попадалась

                                              ли

                                              вам

                                              на

                                              глаза

                                              вот

                                              эта

                                              статья

                                              http://www.slate.com/articles/
                                              news_and_politics/cover_story/
                                              2016/10/was_a_server_
                                              registered_to_the_trump_
                                              organization_communicating_
                                              with_russia.html.

                                              Это

                                              большой

                                              скандал

                                              в

                                              рамках

                                              американской

                                              предвыборной

                                              кампании

                                              -
                                              -

                                              якобы

                                              сервер,

                                              зарегрстрированный

                                              на

                                              компанию

                                              Дональда

                                              Трампа,

                                              был
                                                                               P-H000090
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 18 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER
                                              задействован

                                              в

                                              какой-
                                              то

                                              секретной

                                              коммуникации

                                              с

                                              серверами

                                              российского

                                              Альфа

                                              Банка.

                                              вы

                                              не

                                              могли

                                              бы

                                              помочь

                                              мне

                                              разобраться

                                              в

                                              технических

                                              деталях

                                              того,

                                              что

                                              здесь

                                              описано?
                                              Спасибо.
                                              С

                                              уважением,
                                              Леонид

                                              Бершидский,
                                              Bloomberg

                                              View


                                                                      P-H000091
Case 0:17-cv-60426-UU Document 428-7 Entered on FLSD Docket 02/08/2019 Page 19 of 19
            CONFIDENTIAL INFORMATION PURSUANT TO PROTECTIVE ORDER
                                              Sent

                                              from

                                              Bloomberg

                                              Professional

                                              for

                                              Android




                                                                      P-H000092
